Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 September 2019 was filed and is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because the words “comprising”  and “comprises” should be changed to “including” and “includes” respectively.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheinman (US 2006/0250464).
Sheinman discloses the following claimed features:
Regarding claim 1, a device for printing on cylindrical curved surfaces (Figures 1-3), comprising: a printing unit (5); a UV-light source unit (9); a moving printing platform (2); a removable printing rack (10) capable of holding a plurality of cylindrical shaped objects (B) that can be attached to said moving printing platform; and a base unit (52), in which said printing unit (5) and UV light source unit (9) are stationary mounted to the base unit, and said moving printing platform is mounted below said printing unit (5) and UV-light source unit (9) such that the removable printing rack can travel in a two-dimensional horizontal plane underneath the UV-light source unit and the printing unit.
Regarding claim 4, in which the moving printing platform (2) is mounted on a plurality of powered tracks (Figures 2 and 3).
Regarding claim 5, in which there are two powered tracks that are perpendicular to one another (Figures 4 and 5).
Regarding claim 6, in which the printing unit (5) further comprise at least one removable ink cartridge (paragraph [0033]).
Regarding claim 7, in which the removable ink cartridge has a plurality of built-in ink nozzles (paragraph [0033]).
Regarding claim 8, a method of printing on cylindrical curved surfaces (Figures 1-3) comprising: a. Loading a plurality of cylindrical objects (B) to a printing rack (10); b. Mounting the printing rack to a printing platform (2); c. Moving the cylindrical objects (B) underneath a UV-light source unit (9) to preheat the cylindrical surfaces of the print objects; d. Moving the cylindrical objects (B) underneath a printing unit (5) to print and dispense ink to the cylindrical surfaces of the print objects; e. Moving the cylindrical objects (B) underneath a UV-light source unit (9) to cure the ink; and f. Retrieving the printing rack (10) from the printing platform (2) to retrieve the printed cylindrical objects.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinman (US 2006/0250464).
Sheinman discloses the claimed invention except for reciting the UV- light source unit is an LED or a bulb.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use an LED or a bulb, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use an LED or a bulb for the purpose of curing or radiating the printed ink on the objects.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853